Name: Council Implementing Regulation (EU) NoÃ 364/2013 of 22Ã April 2013 implementing Article 16(2) of Regulation (EU) NoÃ 204/2011 concerning restrictive measures in view of the situation in Libya
 Type: Implementing Regulation
 Subject Matter: international affairs;  Africa
 Date Published: nan

 23.4.2013 EN Official Journal of the European Union L 111/25 COUNCIL IMPLEMENTING REGULATION (EU) No 364/2013 of 22 April 2013 implementing Article 16(2) of Regulation (EU) No 204/2011 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 204/2011 of 2 March 2011 concerning restrictive measures in view of the situation in Libya (1), and in particular Article 16(2) thereof, Whereas: (1) On 2 March 2011, the Council adopted Regulation (EU) No 204/2011. (2) The Council considers that there are no longer grounds for keeping one person on the list set out in Annex III to Regulation (EU) No 204/2011. (3) Annex III of Regulation (EU) No 204/2011 should be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EU) No 204/2011 shall be amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 22 April 2013. For the Council The President C. ASHTON (1) OJ L 58, 3.3.2011, p. 1. ANNEX The entry for the person below shall be deleted from the list set out in Annex III to Regulation (EU) No 204/2011: ASHKAL, Al-Barrani